Holden, J.
(dissenting).
I cannot agree with the majority, because the summons issued requiring the defendant to appear on a past *248date was issued and served more than five days before tlie return day of the next term of court, which term of court and the return day of the writ are fixed by law, and the defendant was charged with a knowledge of the law. The defendant had notice to appear before the circuit court of the Second district of Jones county, at a term to be held on the third Monday of October, at the city of Laurel, state of Mississippi. It was informed as to who was suing it, and in what court it must appear, and, while' the summons by a clerical error required it to appear; on a past date, yet the statute fixing; the next term of court, which was the third Monday of November, was binding, and reasonable notice to- appellant that it should appear at that term of court fixed by law and plead on the first -day as provided by the statute.
I think it was the duty of the defendant to appear and complain about the irregularity in the summons with reference to the date of appearance. The defendant knew it was being sued, knew what court to appear in, and must have known that it could not appear on a past date, but should appear at the next regular term of that court in that county at Lqurel, Miss.
Irregularities in the process of a court do not make the judgment void, and the process could have been amended so as to cure the irregularity, if the defendant had appeared at some time in the lower court and made objection to the irregularity in the process. 21 R. O. L., p. 1267. But he did no such thing; he sat back.and appealed the case and presented the question in this court for the first time. I am inclined to think that, by Iris failure to attend in the lower court, he waived the irregularity in the summons and cannot now complain about the judgment.
But, aside from the-above view, I think the case of Kelly v. Harrison, 69 Miss. 860, 12 So. 261, settles the question presented in this case, for that decision plainly holds that the character of service obtained in the case before us is sufficient to require the defendant to-*249answer the complaint. The case holds that an irregularity in the service of process can be complained of, not by a collateral attack on the judgment, but only by direct appeal to this court.
This is the only limb in that decision upon which the majority of the court in the instant case can hang, a hope of soundness of their decision. But they misconstrue what the court meant in that regard, as I see it, because the court merely spoke of the remedy as being one of appeal, but not holding that, in such case, there would necessarily be a reversal of the judgment on account of the irregularity complained of. A careful reading of the case will demonstrate this construction to be true.
Section 3916, Code,of 1906 (section 2923, Hemingway’s Code), provides that summons shall be made returnable on the first day of the term, and shall be executed five days before the return day thereof. This is statutory notice that all summons are made returnable to the first day of the term of court, which another statute specifically fixes, and process shall be executed before the return day. The process here was issued and executed more than five days before the return day, and plainly .apprised the defendant of the form of the lawsuit, the parties- and place of the hearing, but mistakenly required the appearance to be on a past date. 32 Cyc., p. 431, 6, B.
Now any reasonable person could hardly be confused or mislead as to when he would be expected to appear and defend the suit. Hje is charged with knowledge of the day on which the next term of court will open, and it was his duty to appear there and move in some direction to quash the process or have it amended.
He should have given the circuit judge a chance to remedy the irregularity before bringing the case to this court on appeal. This court has held in the past in other cases, that, where the summons is sufficient to give the court jurisdiction of the party, he must come in and protest against mere irregularities, otherwise he will be held *250to have waived such irregularity, and a judgment against him will be valid on appeal or by collateral attack.
Smith, C. J., concurs in this dissent.